Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 8, 2020

                                       No. 04-20-00086-CV

                                       IN RE LMDJ, et al.,

                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019PA00216
                           Honorable Martha Tanner, Judge Presiding


                                          ORDER

         This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

        Appellant has filed a motion for extension of time to file the brief until two (2) days after
the date the trial court clerk files a supplemental clerk’s record containing the nunc pro tunc final
order of termination signed by the trial court on March 20, 2020. Appellant’s motion is
GRANTED; it is ORDERED that appellant’s brief must be filed no later than two (2) days after
the date the supplemental clerk’s record is filed. Because the supplemental clerk’s record has not
been filed in this court, it is FURTHER ORDERED that the trial court clerk file the
supplemental clerk’s record in this court by no later than April 15, 2020.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2020.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court